     Case 2:19-cv-10288-JFW-AS Document 26 Filed 10/15/20 Page 1 of 1 Page ID #:228




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      CV 19-10288-JFW(ASx)                                          Date: October 15, 2020

Title:        Sigma Connectivity AB -v- I.Am.Plus Electronics, Inc.


PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                None Present
              Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                               None

PROCEEDINGS (IN CHAMBERS):              ORDER TO SHOW CAUSE

       Based on the representation of counsel in Docket No. 23-1, it appears that counsel for the
Defendant failed to participate in the Local Rule 7-3 Conference. Accordingly, counsel for
Defendant is ordered to show cause, in writing, by October 16, 2020 why the Court should not
impose sanctions in the amount of $1,500.00 against Defendant’s counsel for his failure to
cooperate with counsel and comply with the Court’s Standing Order and Local Rules. No oral
argument on this matter will be heard unless otherwise ordered by the Court. See Fed. R. Civ. P.
78; Local Rule 7-15. The Order will stand submitted upon the filing of the response to the Order to
Show Cause. Failure to respond to the Order to Show Cause will result in the imposition of
sanctions and/or dismissal of this action.


         IT IS SO ORDERED.




                                                                              Initials of Deputy Clerk sr
